DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10 and 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/18/2020. Claims 1-9 and 11-14 are subject to examination hereinbelow.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “outwardly extending portion…so as to provide a smooth transition between the proximal end of the side notch and the distal end of the cannula when the cannula hub and sleeve hub are locked” in claim 3. The “outwardly extending portion” appears to be ramp (1027) disclosed in Applicant’s specification at [1027] and Fig 16B in the drawings submitted 08/02/2018
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Objections
Claim 4 objected to because of the following informalities: “outwardly extending portion distally of the tapered portion” should be changed to “outwardly extending portion distal of the tapered portion” in order to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 9, and 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "sleeve hub." There is insufficient antecedent basis for this limitation in the claim. In order to further prosecution, “sleeve hub” will be interpreted as equivalent to the obturator hub.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In order to further prosecution, “outwardly extending portion…so as to provide a smooth transition between the proximal end of the side notch and the distal end of the cannula when the cannula hub and sleeve hub are locked” will be interpreted as equivalent to any neck portion disposed between a proximal end of a side notch of an obturator and a distal end of a cannula.
Claim 4 is indefinite because the limitation “extends radially outwardly from the tapered portion towards the tip” is unclear. The “radial” direction is understood to be the direction in which the radius of the neck extends. However, moving from the tapered portion to the tip is a direction orthogonal to the radius. So it is unclear how the neck can extend radially outwardly in a direction orthogonal to the radius. In order to further prosecution, this limitation will be interpreted as equivalent to a radial extension of the neck disposed between the tip and the radial inward taper.

Claim 11 is indefinite because it is unclear how the cannula is configured to define a “smooth transition” to the obturator. The best picture of the transition between the obturator is shown in Fig 16B. This figure shows an indent formed by ramp (1027) of the obturator and sleeve (1186) of the cannula. An indent is not considered to fall within the BRI of a “smooth transition,” because it forms a gap between neck (1025) and leaf (1186) of the cannula as shown in Fig 16B. In order to further prosecution, “smooth transition” will be interpreted as any transition between an obturator and a cannula.
Claim 12 is indefinite because it is unclear what the “inner diameter” and “outer diameter” of the elongate shaft is. “Inner diameter” typically refers to the diameter of a lumen. However, there is no indication the tapered portion tapers into a lumen of the catheter. Furthermore, the elongate shaft comprises a constant diameter, a neck comprising a taper with a variable diameter, a ramp with a variable diameter, and lateral extension (1025) (shown in Fig 16B), which includes the “inner diameter” disposed somewhere between the beginning of the taper and the beginning of the ramp. So it is unclear what diameters are the claimed “inner diameter” and “outer diameter.” In order to further prosecution, the “inner diameter” will be 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8287466 B2 to Weikel, et al. (hereinafter Weikel).
Regarding claim 1, Weikel anticipates a targeting set for use with positioning a biopsy needle relative to a patient [col 4, ln 57-63], the targeting set comprising:
an obturator (comprising 12 and 16) including an elongate shaft (16) extending between a distal tip (110) and a hub (112) [col 4, ln 35-56; col 6, ln 14-14-16] (Fig 1 and 3);
a side notch (14) defined by the elongate shaft and configured to receive tissue for visualization under MRI [col 4, ln 35-56; col 6, ln 36-43] (Fig 1); and
a neck (blocking member 16) defined by the elongate shaft and disposed proximate of the side notch [col 4, ln 35-56] (Fig 1), wherein the neck has a tapered portion tapering radially inwardly towards the distal tip [claim 1, part (b)] (Fig 7A).

Regarding claim 2, Weikel anticipates all the limitations of claim 1, wherein the neck (blocking member 16) includes an outwardly extending portion ([col 4, ln 35-56; claim 1, part (b)], the radius of blocking member 16 is larger at the distal end of its taper, as compared to the proximal end of the taper proximal to side aperture (14), as shown in (Fig 7A)), wherein the outwardly extending portion extends radially outwardly from the tapered portion ([col 4, ln 35-56; claim 1, part (b)], the radius of blocking member 16 is larger at the distal end of its taper, as compared to the proximal end of the taper proximal to side aperture (14), as shown in (Fig 7A)).

Regarding claim 13, Weikel anticipates all the limitations of claim 1, wherein the obturator (comprising 12 and 16) defines a lumen (126) extending through the shaft (16) [col 9, ln 47-55] (Fig 8A), wherein the lumen is in communication with the side notch [col 9, ln 47-55] (Fig 8A).

Regarding claim 14, Weikel anticipates all the limitations of claim 1, wherein the neck (blocking member 16) is disposed proximally relative to the side notch (14) [col 4, ln 35-56] (Fig 7A).

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weikel in view of US 20160081676 A1 to Nock, et al. (hereinafter Nock).
Regarding claim 3, Weikel teaches all the limitations of claim 1, and Weikel further teaches the neck (blocking member 16) includes an outwardly extending portion ([col 4, ln 35-
However Weikel does not teach a cannula having a cannula hub and adapted to receive the obturator, the cannula hub having a lock adapted to lock the obturator hub, wherein the neck provides a smooth transition between the proximal end of the side notch and the distal end of the cannula when the cannula hub and sleeve hub are locked.
Nock teaches a cannula (2502) having a cannula hub (2504) and adapted to receive an obturator (comprising 2520, 2522) [0129 and 0132] (Fig 21), the cannula hub having a lock (retention features (2518)) adapted to lock an obturator hub, wherein a neck (2522) provides a smooth transition between the proximal end of the side notch and the distal end of the cannula when the cannula hub and sleeve hub are locked ([0132], at least a portion of neck (2522) is disposed between the proximal end of a side notch (2526) and the distal end (2512) of cannula (2502) as shown in Fig 21).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Weikel to have a cannula having a cannula hub and adapted to receive the obturator, the cannula hub having a lock adapted to lock the obturator hub, wherein the neck provides a smooth transition between the proximal end of the side notch and the distal end of the cannula when the cannula hub and sleeve hub are locked based on the teachings of Nock, because doing so would create a more streamlined profile which may reduce the force required to insert cannula and obturator into a patient's breast, as recognized by Nock [0132].

Claims 4-5, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weikel in view of US 5618272 A to Nomura (cited by Applicant).

However, Weikel does not teach the neck extends radially outwardly from the tapered portion towards the tip.
Nomura teaches a neck (comprising 4, 4a, and 5, in particular 4a) extends radially outwardly from a tapered portion (5) towards a tip (3) [abstract] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Weikel to have the neck extends radially outwardly from the tapered portion towards the tip based on the teachings of Nomura, because doing so would minimize the resistance of a blood vessel’s wall against the device, as recognized by Nomura [abstract].

Regarding claim 5, Weikel teaches all the limitations of claim 1, however Weikel does not teach a cannula configured to receive the obturator, wherein the cannula includes a distal end configured for receipt within the neck of the obturator.
Nomura teaches a cannula (2) configured to receive an obturator (1) [abstract] (Fig 2), wherein the cannula includes a distal end (7) configured for receipt within a neck (comprising 4, 4a, and 5) of the obturator [abstract] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Weikel to have a cannula configured to receive the obturator, 

Regarding claim 9, Weikel teaches all the limitations of claim 1, however Weikel does not teach a cannula configured to receive the obturator, wherein the neck further includes a ramp extending outwardly from the tapered portion, wherein the cannula includes a distal end configured for receipt within the neck of the obturator, wherein the distal end of the cannula is configured to expand upon engagement with the ramp when the cannula is advanced distally relative to the obturator.
Nomura teaches a cannula (2) configured to receive an obturator (1) [abstract] (Fig 2), wherein a neck (comprising 4, 4a, and 5) further includes a ramp (4a) extending outwardly from a tapered portion (5) [abstract] (Fig 2), wherein the cannula includes a distal end (7) configured for receipt within the neck of the obturator [abstract] (Fig 2), wherein the distal end of the cannula is configured to expand upon engagement with the ramp when the cannula is advanced distally relative to the obturator ([abstract; col 4, ln 4-16 and 41-52], front end (7) of catheter (2)’s flexibility and resiliency (which means it flexes quickly to its original shape after being stretched) enables it to “expand” upon engagement with ramp 4a when the cannula is advanced distally relative to inner needle member (1)) (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Weikel to have a cannula configured to receive the obturator, wherein the neck further includes a ramp extending outwardly from the tapered portion, wherein the cannula includes a distal end configured for receipt within the neck of the obturator, wherein 

Regarding claim 11, Weikel teaches all the limitations of claim 1, however Weikel does not teach a cannula configured to receive the obturator, wherein the cannula includes a distal end configured for receipt within the neck of the obturator, wherein the cannula is configured to define a smooth transition between the obturator and the cannula when the distal end of the cannula is received within the neck of the obturator.
Nomura teaches a cannula (2) configured to receive an obturator (1) [abstract] (Fig 2), wherein the cannula includes a distal end (7) configured for receipt within a neck (comprising 4, 4a, and 5) of the obturator [abstract] (Fig 2), wherein the cannula is configured to define a smooth transition between the obturator and the cannula when the distal end of the cannula is received within the neck of the obturator [abstract] (Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Weikel to have a cannula configured to receive the obturator, wherein the cannula includes a distal end configured for receipt within the neck of the obturator, wherein the cannula is configured to define a smooth transition between the obturator and the cannula when the distal end of the cannula is received within the neck of the obturator based on the teachings of Nomura, because doing so would minimize the resistance of a blood vessel’s wall against the device, as recognized by Nomura [abstract].


Nomura teaches a cannula (2) configured to receive an obturator (1) [abstract] (Fig 2), wherein a neck (of needle member 1) includes a tapered portion (comprising 4 and 5) and an outwardly extending portion (base end of sharpened portion 3) [abstract; col 4, ln 22-29] (Fig 3), wherein the tapered portion tapers inwardly to an inner diameter (between 4 and 4a) relative to the outer diameter (comprising 5) of an elongate shaft (1) as the tapered portion extends distally towards the outwardly extending portion [abstract] (Fig 3), wherein the cannula has a thickness approximately equivalent to one half of the difference between the inner diameter and the outer diameter ([col 4, ln 22-34], The outer diameters (D1 and D2) of the outwardly extending portion (base end of sharpened portion 3) and the cannula (2). This is similar to the alternative description of “lateral extension defined by neck (1025) is sized to be at least equal to or greater than a thickness of the outer diameter (1095) [shown in Fig 11 and 16B] of cannula (1194).” in [0067] of Applicant’s originally filed specification of the “another perspective” of the same structure of “the thickness (1095) of cannula is approximately equivalent to one half of the difference between the outer diameter of shaft (1014) minus the smallest inner diameter defined by the taper of neck (1025).”) (Fig 3).
.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Weikel in view of US 9414816 B2 to Rhad, et al. (hereinafter Rhad), in further view of Nomura.
Regarding claim 6, Weikel teaches all the limitations of claim 1. However, Weikel does not teach a cannula configured to receive the obturator, wherein the cannula includes a distal end defining at least one sleeve having a slot, wherein the at least one sleeve is configured to flex for receipt of the sleeve within the neck of the obturator.
Rhad teaches a cannula (comprising 104 and 108) configured to receive an obturator (52) [col 7, ln 44-61] (Fig 2B), wherein the cannula includes a distal end (chamfered 108) defining at least one sleeve (104) having a slot (110) [col 7, ln 25-61] (Fig 2A), wherein the at least one sleeve is configured to flex for receipt of the sleeve around a neck of the obturator [col 7, ln 44-61] (Fig 2B).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Weikel to have a cannula configured to receive the obturator, 
However, Rhad does not teach the at least one sleeve is configured to flex for receipt of the sleeve within the neck.
Nomura teaches at least one sleeve (7) is configured to flex for receipt of the sleeve within the neck (comprising 4, 4a, and 5) of an obturator (1) ([abstract; col 4, ln 4-16 and 41-52], front end (7) of catheter (2)’s flexibility and resiliency (which means it flexes quickly to its original shape after being stretched) enables it to flex for receipt into the tapers formed by (4, 4a, and 5) of the neck of inner needle member (1), as shown in Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Weikel in view of Rhad to have the at least one sleeve is configured to flex for receipt of the sleeve within the neck based on the teachings of Nomura, because doing so would minimize the resistance of a blood vessel’s wall against the device, as recognized by Nomura [abstract].

Regarding claim 7, Weikel teaches all the limitations of claim 1, however Weikel does not teach a cannula configured to receive the obturator, wherein the cannula includes a distal end defining a pair of sleeves separated by a pair of slots, wherein the pair of sleeves are configured to flex for receipt of the pair of sleeves within the neck of the obturator.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Weikel to have a cannula configured to receive the obturator, wherein the cannula includes a distal end defining a pair of sleeves separated by a pair of slots, wherein the pair of sleeves are configured to flex for receipt of the pair of sleeves around the neck of the obturator based on the teachings of Rhad, because doing so would provide a substantially smooth transition from the outer diameter of the obturator to the outer diameter of the cannula, as recognized by Rhad [col 7, ln 44-61].
However, Rhad does not teach the pair of sleeves are configured to flex for receipt of the sleeve within the neck.
Nomura teaches at least one sleeve (7) is configured to flex for receipt of the sleeve within the neck (comprising 4, 4a, and 5) of an obturator (1) ([abstract; col 4, ln 41-52], front end (7)’s resiliency (which means it flexes quickly to its original shape after being stretched) enables it to flex for receipt into the tapers formed by (4, 4a, and 5) of the neck of inner needle member (1), as shown in Fig 2).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Weikel in view of Rhad to have the pair of sleeves are configured to flex for receipt of the sleeve within the neck based on the teachings of Nomura, because doing so .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weikel in view of Rhad.
Regarding claim 8, Weikel teaches all the limitations of claim 1, however Weikel does not teach a cannula configured to receive the obturator, wherein the cannula and the obturator each define an oval-shaped cross-section such that the oval-shaped cross-section defines a longitudinal axis and a transverse axis oriented perpendicularly relative to the longitudinal axis, wherein the cannula defines a distal end having a pair of sleeves separated by a pair of slots, wherein the pair of slots are aligned with the longitudinal axis defined by the oval-shaped cross-section.
Rhad teaches (comprising 104 and 108) configured to receive an obturator (52) [col 7, ln 44-61] (Fig 2B), wherein the cannula and the obturator each define an oval-shaped cross-section such that the oval-shaped cross-section defines a longitudinal axis and a transverse axis oriented perpendicularly relative to the longitudinal axis [claim 1] (Fig 2B), wherein the cannula defines a distal end (chamfered (108)) having a pair of sleeves (104) separated by a pair of slots (110) [col 7, ln 25-61] (Fig 2A), wherein the pair of slots are aligned with the longitudinal axis defined by the oval-shaped cross-section ([claim 1], gaps (110) are aligned with the longitudinal axis of the oval-shaped cross section by being longitudinally extended) (Fig 2A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20120022568 A1 is mentioned because it discloses a cannula comprising flexible sleeves. US 20110028998 A1 is mentioned because it discloses an obturator comprising a neck comprising a ramp.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791